J-S68030-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: T.B.H. : IN THE SUPERIOR COURT OF
' PENNSYLVANIA

APPEAL OF: B.A.H., FATHER

No. 638 WDA 2016
Appeal from the Order dated March 31, 2016
In the Court of Common Pleas of Westmoreland County
Orphans' Court at No(s): No. 108 of 2015

IN RE: ADOPTION OF: |V|.|V|.H. : IN THE SUPERIOR COURT OF
' PENNSYLVANIA

APPEAL OF: B.A.H., FATHER

No. 639 WDA 2016
Appeal from the Order dated March 31, 2016
In the Court of Common Pleas of Westmoreland County
Orphans' Court at No(s): No. 107 of 2015
BEFORE: SHOGAN, SOLANO, and STRASSBURGER*, JJ.
MEMORANDUM BY SOLANO, J.: FILED NOVEMBER 08, 2016
B.A.H. (“Father") appeals from the March 31, 2016, orders granting

the petitions filed by A.E. (“Mother") for the involuntary termination of his

parental rights to his sons, M.M.H., born in August of 2004, and T.B.H., born

 

* Retired Senior Judge assigned to the Superior Court.

J-S68030-16

in June of 2005 (collectively, “the Children"). Upon careful review, we
affirm.

On November 18, 2015, Mother filed the subject petitions pursuant to
the Adoption Act, 23 Pa.C.S. § 2511(a)(1)-(2) and (b) (“Grounds for
involuntary termination"). The orphans' court held an evidentiary hearing on
March 31, 2016, during which Mother, her husband M.E. (“Stepfather”), and
Father testified, as will be detailed below.

The orphans' court made factual findings and conclusions of law on the
record in open court, which the testimonial evidence supports. See N.T.,
3/31/16, at 47-51. Specifically, the court found that Father last saw the
Children ten years ago and has made no concerted effort to see or contact
them since. Id. at 47. The court found that Father has been incarcerated
for a substantial amount of time since February 24, 2005. N.T., 3/31/16, at
48. Finally, Father was most recently incarcerated for criminal charges
brought against him sometime in 2015, of which he was found guilty on July
31, 2015. Id. at 31.

By separate orders dated March 31, 2016, and entered on April 1,
2016, the orphans' court terminated Father's parental rights to the Children
pursuant to Section 2511(a)(1)-(2) and (b). Father filed timely appeals
from each order, which this Court consolidated sua sponte.

On appeal, Father presents one issue for our review:

J-S68030-16

Whether the [orphans'] court erred in finding by clear and
convincing evidence that the moving party met its burden under
23 Pa.C.S. § 2511(b) that the best interests of the [C]hildren are
met by terminating Father's parental rights?

Father's Brief, at 4.
We consider Father's issue mindful of our well-settled standard of
review.

The standard of review in termination of parental rights cases
requires appellate courts to accept the findings of fact and
credibility determinations of the trial court if they are supported
by the record. If the factual findings are supported, appellate
courts review to determine if the trial court made an error of law
or abused its discretion. A decision may be reversed for an
abuse of discretion only upon demonstration of manifest
unreasonableness, partiality, prejudice, bias, or ill-will. The trial
court's decision, however, should not be reversed merely
because the record would support a different result. We have
previously emphasized our deference to trial courts that often
have first-hand observations of the parties spanning multiple
hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks
omitted).

Termination of parental rights is governed by Section 2511 of the
Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated
analysis.

Initially, the focus is on the conduct of the parent. The party
seeking termination must prove by clear and convincing
evidence that the parent's conduct satisfies the statutory
grounds for termination delineated in Section 2511(a). Only if
the court determines that the parent's conduct warrants
termination of his or her parental rights does the court engage in
the second part of the analysis pursuant to Section 2511(b):
determination of the needs and welfare of the child under the

J-S68030-16

standard of best interests of the child. One major aspect of the
needs and welfare analysis concerns the nature and status of the
emotional bond between parent and child, with close attention
paid to the effect on the child of permanently severing any such
bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The
burden is on the petitioner seeking termination to prove by clear and
convincing evidence that the asserted statutory grounds for seeking the
termination of parental rights are met. In re R.N.]., 985 A.2d 273, 276
(Pa. Super. 2009).

Section 2511 of the Adoption Act provides:

(a) Genera| Ru|e._The rights of a parent in regard to a child
may be terminated after a petition filed on any of the following
grounds:

(1) The parent by conduct continuing for a period of at
least six months immediately preceding the filing of the
petition either has evidenced a settled purpose of
relinquishing parental claim to a child or has refused or
failed to perform parental duties.

(2) The repeated and continued incapacity, abuse,
neglect or refusal of the parent has caused the child to be
without essential parental care, control or subsistence
necessary for his physical or mental well-being and the
conditions and causes of the incapacity, abuse, neglect or
refusal cannot or will not be remedied by the parent.

(b) Other considerations.-The court in terminating the rights
of a parent shall give primary consideration to the
developmental, physical and emotional needs and welfare of the
child. The rights of a parent shall not be terminated solely on
the basis of environmental factors such as inadequate housing,

4

J-S68030-16

furnishings, income, clothing and medical care if found to be

beyond the control of the parent. With respect to any petition

filed pursuant to subsection (a)(1), (6) or (8), the court shall

not consider any efforts by the parent to remedy the conditions

described therein which are first initiated subsequent to the

giving of notice of the filing of the petition.
23 Pa.C.S. § 2511(a)(1)-(2), (b).

As Father does not raise an issue in his brief with respect to Section
2511(a)(1) or (2), we review the subject orders with respect to Section
2511(b) only. See Krebs v. United Refining Co. of Pa., 893 A.2d 776,
797 (Pa. Super. 2006) (stating that any issue not set forth in or suggested
by an appellate brief's Statement of Questions Involved is deemed waived
under Pa.R.A.P. 2116(:1)).1

With respect to Section 2511(b), this Court has explained that,
“[i]ntangibles such as love, comfort, security, and stability are involved in
the inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d
1284, 1287 (Pa. Super. 2005) (citation omitted). The trial court must
“discern the nature and status of the parent-child bond, with utmost
attention to the effect on the child of permanently severing that bond." Id.
(citation omitted). However, “[i]n cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

 

1 The Guardian Ad Litem's brief in this appeal asserts that the evidence of
record supports the involuntary termination of Father's parental rights
pursuant to Section 2511(b).

J-S68030-16

the circumstances of the particular case." In re K.Z.S., 946 A.2d 753, 762-
763 (Pa. Super. 2008) (citation omitted).

On appeal, Father argues that the evidence does not support
termination under Section 2511(b) because “a bonding assessment was not
performed nor was there any admissible testimony offered establishing
whether the termination of [his] parental rights would have a negative
impact on the [C]hildren." Father's Brief, at 8. In addition, Father argues
there was no testimony “regarding the bond or lack thereof" between the
Children and him. Id. We are unpersuaded by Father's arguments.

“In analyzing the parent-child bond, the orphans' court is not required
by statute or precedent to order a formal bonding evaluation be performed
by an expert.” In re K.K.R.-S., 958 A.2d 529, 533 (Pa. Super. 2008)
(citation omitted). Here, the record shows no evidence of a parent-child
bond between the Children and Father that calls for any further analysis.

The testimonial evidence demonstrates that Father became
incarcerated in February of 2005, when M.M.H. was approximately 11/2 years
old, and Mother was pregnant with T.B.H. Father had a parental visit with
the Children in the Westmoreland Countyjail on an unspecified date in 2006,
at which time M.M.H. was approximately two years old, and T.B.H. was one
year old. The Children have never seen or heard from Father again since
that time. Mother testified that Father has had no contact with the Children,

either by telephone or otherwise, since the 2006 visit, N.T., 3/31/16, at 5-6,

6

J-S68030-16

9, and Father does not contradict that assertion; he too testified that he last
saw the Children in 2006 at the Westmoreland County correctional facility.
Id. at 18. Father testified that he did not know where the Children resided
during the years he was not in prison, that is, from 2012 until 2015. Id. at
27-28. He was reincarcerated in Westmoreland County about fifteen months
before the hearing, and he testified that he has had no contact with the
Children since that time because he does not know “where they are at.” Id.
at 17-18.2

The orphans' court found that Father made only minimal efforts to try
to find or contact his Children. These included limited attempts to try to
utilize social media, a phone call, a one-time request at a domestic relations
proceeding, and one occasion in 2013 when he happened to pass by Mother
while they were entering and exiting a store. The court found Father's
meager efforts to be evidence of a “failure to pursue due diligence in
perfecting his parental role" and, therefore, “a settled purpose of

relinquishing a parental claim to both of the children.” N.T., 3/31/16, at 47.

 

2 Father testified that his most recent incarceration is due to his conviction
for violating a registration requirement under Megan's Law. N.T., 3/31/16,
at 28. Father acknowledged on inquiry by the court that he was required to
register under Megan's Law after pleading guilty in 2005 to, among other
things, involuntary indecent sexual intercourse and aggravated indecent
assault. Id. at 29-30. Father is currently serving a sentence of “9 to 18
years with a concurrent sentence of 5 to 10 years," and the orphans' court
found that, “at a minimum, he'll be incarcerated at least through July of
2025. . . Id. at 49.

J-S68030-16

The testimonial evidence also shows that Father has never provided
any financial assistance for the Children, attempted to file a visitation or
other custody action, or sent the Children any Christmas gifts or other
correspondence. N.T., 3/31/16, at 6, 18-19, 36-37.

Stepfather testified that he and Mother married on December 2, 2011,
after dating for approximately five months. N.T. 3/31/16, at 13.3 He has
been involved with the Children since July of 2011, for a total of nearly five
years. Id. at 13-14. Stepfather testified:

Q. And have [the Children] acted or accepted you as a father
figure?

A. Yes. About six or eight months in, they started to call me
dad. . . .

Id. at 14. Stepfather testified that he desires to adopt the Children if
Father's parental rights are terminated. Id. at 11-12, 14.

Based on the foregoing, there is no testimonial evidence of a parent-
child bond between the Children and Father. Therefore, contrary to Father's
argument on appeal, it was reasonable for the orphans' court to infer
without a formal assessment that no bond exists. See K.Z.S., 946 A.2d at
762-763. The record evidence demonstrates that a parent-child bond
instead exists between the Children and Stepfather. As such, we discern no

abuse of discretion by the orphans' court in concluding that the involuntary

 

3 There is an inconsistency in the record regarding the date of the marriage.
Mother testified that she and Stepfather married in December of 2012. N.T.,
3/31/16, at 4.

8

J-S68030-16

termination of Father's parental rights will serve the developmental,
physical, and emotional needs and welfare of the Children pursuant to
Section 2511(b). Accordingly, we affirm the orphans' court's orders.

Orders affirmed.

Judgment Entered.

 

J seph D. Seletyn, Es .
Prothonotary

Date: 11/8/2016